Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 5, 2021 has been entered. The Applicant amended claims 1 and 3-20 and cancelled claim 2. Claims 1 and 3-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection with the exception of the claim 20 objection below and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 7, 2021. The examiner withdraws the 112(f) interpretations and 112(b) rejections and the Specification, Drawings, and Claims objections in light of the amendments to the Specification, Drawings, and Claims with the exception of the claim 20 objection below.
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, “the pad” lacks proper antecedent basis and should read “the metal pad”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 15-17 are rejected 35 U.S.C. 103 as being unpatentable over by Mueller (US PGPUB 2009/0051246 A1) in view of Geisheimer et al. (US PGPUB 2007/0024505 A1), hereinafter known as Geisheimer.
Regarding claim 1, Mueller teaches (Fig. 1 and 2) an electrical device (10) suitable for operating at an operating ambient temperature of higher than 300°C (Abstract), the device comprising: a casing (14); an electrical component (16) mounted inside the casing (14); a transmission/reception antenna (20) positioned outside the casing (14); and at least one electrical and mechanical connection between the electrical component (16) and a pole (24) of the transmission/reception antenna (20), the electrical and mechanical connection including: a metal pad (12) having a connection surface (portion of 12 facing 14) positioned against a surface of the casing (14), the pole (24) of the transmission/reception antenna (20) being connected to the metal pad (12); an electrical connection tab (30) having a first end connected to the electrical component (16) but does not specifically teach and a fixing device securing together the metal pad, the casing, and a second end of the electrical connection tab; and wherein the metal pad includes a groove extending to a clearance surface of the metal pad, a fastening end of the pole of the transmission/reception antenna disposed in the groove.
However, Geisheimer teaches (Fig. 7-8) a fixing device (704) securing together a metal pad (301), a casing (902), and a second end of an electrical connection tab (701); and wherein the metal pad (301) includes a groove (303) extending to a clearance surface of the metal pad (301), a fastening end of a pole of a transmission/reception antenna (702) disposed in the groove.

    PNG
    media_image1.png
    784
    400
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Geisheimer to include “a fixing device securing together a metal pad, a casing, and a second end of an electrical connection tab; and wherein the metal pad includes a groove 
Regarding claim 3, Mueller further teaches (Fig. 1 and 2) wherein the metal pad (12) comprises a bearing surface (portion of 12 facing 20 and bearing 18) on a side thereof opposite the casing (14).
Regarding claim 4, Mueller further teaches (Fig. 1) wherein the bearing surface (portion of 12 facing 20 and bearing 18) is covered with an electrically insulating covering (21, see paragraph [0011]).
Regarding claim 5, Mueller further teaches (Fig. 1) wherein the groove (grooves through 26) extends into the connection surface (portion of 12 facing 14) of the metal pad (12).
Regarding claim 15, Mueller further teaches (Fig. 1 and 2) wherein the metal pad (12) comprises a bearing surface (portion of 12 facing 20 and bearing 18) on a side thereof opposite the casing (14).
Regarding claim 16, Mueller further teaches (Fig. 1) wherein the bearing surface (portion of 12 facing 20 and bearing 18) is covered with an electrically insulating covering (21, see paragraph [0011]).
Regarding claim 17, Mueller further teaches (Fig. 1) wherein the groove (grooves through 26) extends into the connection surface (portion of 12 facing 14) of the metal pad (12).

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Geisheimer as applied to claims 1 and 5 above, and in further view of Elsallal et al. (US PGPUB 2017/0025767 A1), hereinafter known as Elsallal.
Regarding claim 6, Mueller does not specifically teach wherein an end of the pole of the transmission/reception antenna comprises an anchoring head having a cross-section size and/or shape different from a cross-section size and/or shape of a remainder of the pole of the transmission/reception antenna.
However, Elsallal teaches (Fig. 4a) wherein an end of the pole (428) of the transmission/reception antenna (440) comprises an anchoring head (428) having a cross-section size and/or shape (428 is cylindrical) 
It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Elsallal to include “wherein an end of the pole of the transmission/reception antenna comprises an anchoring head having a cross-section size and/or shape different from a cross-section size and/or shape of a remainder of the pole of the transmission/reception antenna,” as taught by Elsallal, for the purpose of impedance transformation to improve impedance matching (see also [0076]).
Regarding claim 7, Mueller does not specifically teach wherein an interference fit is provided between the groove and the pole of the transmission/reception antenna.
However, Elsallal teaches (Fig. 4b) wherein an interference fit ([0076] 428 can be press fit into 414, press fit also defined as interference fit in [0075]) is provided between the groove (groove in 414) and the pole (428) of the transmission/reception antenna.
It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Elsallal to include “wherein an interference fit is provided between the groove and the pole of the transmission/reception antenna,” as taught by Elsallal, for the purpose of providing structural support for the antenna (see also [0076]).
Regarding claim 18, Mueller does not specifically teach wherein an end of the pole of the transmission/reception antenna comprises an anchoring head having a cross-section size and/or shape different from a cross-section size and/or shape of a remainder of the pole of the transmission/reception antenna.
However, Elsallal teaches (Fig. 4a) wherein an end of the pole (428) of the transmission/reception antenna (440) comprises an anchoring head (428) having a cross-section size and/or shape (428 is cylindrical) different from a cross-section size and/or shape (470 is a pillar) of a remainder of the pole (470) of the transmission/reception antenna (440).
It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Elsallal to include “wherein an end of the pole of the transmission/reception 
Regarding claim 19, Mueller does not specifically teach wherein an interference fit is provided between the groove and the pole of the transmission/reception antenna.
However, Elsallal teaches (Fig. 4b) wherein an interference fit ([0076] 428 can be press fit into 414, press fit also defined as interference fit in [0075]) is provided between the groove (groove in 414) and the pole (428) of the transmission/reception antenna.
It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Elsallal to include “wherein an interference fit is provided between the groove and the pole of the transmission/reception antenna,” as taught by Elsallal, for the purpose of providing structural support for the antenna (see also [0076]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Geisheimer and Elsallal as applied to claim 7 above, and in further view of Kim (US PGPUB 2008/0165067 A1).
Regarding claim 8, Mueller does not teach wherein: the metal pad comprises a first hole; the casing includes a second hole axially aligned with the first hole in the metal pad; and the fixing device comprises a screw that cooperates with the second hole in the casing to electrically and mechanically connect the electrical connection tab and the metal pad to the casing.
However, Kim teaches (Figs. 2 and 3) wherein: the metal pad (30) comprises a first hole (30a); the casing (12) includes a second hole (32 left) axially aligned with the first hole (30a) in the metal pad (30); and the fixing device comprises a screw (28a) that cooperates with the second hole (32 left) in the casing (12) to electrically and mechanically connect ([0043]) the electrical connection tab (34) and the metal pad (30) to the casing (12).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Geisheimer as applied to claim 1 above, and in further view of Noro et al. (US PGPUB 2004/0263397 A1), hereinafter known as Noro.
Regarding claim 9, Mueller does not specifically teach wherein the metal pad includes a pin extending from the connection surface of the metal pad, a free end of the pin being adapted for: cooperating with a nut or a retaining pin; or being crimped to form a rivet.
However, Noro teaches (Fig. 5a) wherein the metal pad (3) includes a pin (5) extending from the connection surface (bottom of 3) of the metal pad (3), a free end (bottom of 5) of the pin (5) being adapted for: cooperating with a nut or a retaining pin; or being crimped to form a rivet (5a).
It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Noro to include “wherein the metal pad includes a pin extending from the connection surface of the metal pad, a free end of the pin being adapted for: cooperating with a nut or a retaining pin; or being crimped to form a rivet,” as taught by Noro, for the purpose of enabling attachment without the need of welding or the like (see also [0034]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Geisheimer as applied to claim 1 above, and in further view of Noro and Muramatsu et al. (US PGPUB 2003/0107881 A1), hereinafter known as Muramatsu.
Regarding claim 10, Mueller does not specifically teach wherein the groove of the metal pad is open on a surface of the metal pad that is distinct from the connection surface and that is distinct from the clearance surface, wherein the metal pad includes a first hole extending to the groove, and the casing includes a second hole, axially aligned with the first hole in the metal pad, wherein a distal portion of the pole of the transmission/reception antenna is bent to form a pin, and wherein the pin is adapted to pass through the first hole in the metal pad, to pass through the second hole in the casing, and to extend into the casing when an end of the pole of the transmission/reception antenna is engaged in the groove, a free end of the pin being adapted for: cooperating with a nut or a retaining pin; or being crimped to form a rivet.
However, Noro teaches (Figs. 1 and 5b) wherein the groove (3a and 3b) of the metal pad (3) is open on a surface (top of 3) of the metal pad (3) that is distinct from the connection surface (bottom of 3) and that is distinct from the clearance surface (side of 3 which opens to 3b hole), wherein the metal pad (3) includes a first hole (3c) extending to the groove (3a and 3b), and the casing (4) includes a second hole (hole through which 2a passes through), axially aligned with the first hole (3c) in the metal pad (3), wherein a distal portion (2a, 2b, 2c) of the pole (2) of the transmission/reception antenna is bent to form a pin (2a), and wherein the pin (2) is adapted to pass through the first hole (3c) in the metal pad (3), to pass through the second hole (hole through which 2a passes through) in the casing (4), and to extend into the casing (4) when an end of the pole (2b and 2c) of the transmission/reception antenna is engaged in the groove (3a and 3b).
It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Noro to include “wherein the groove of the metal pad is open on a surface of the metal pad that is distinct from the connection surface and that is distinct from the clearance surface, wherein the metal pad includes a first hole extending to the groove, and the casing includes a second hole, axially aligned with the first hole in the metal pad, wherein a distal portion of the pole of the transmission/reception antenna is bent to form a pin, and wherein the pin is adapted to pass through the first hole in the metal pad, to pass through the second hole in the casing, and to extend into the casing when an end of the pole of the transmission/reception antenna is engaged in the groove,” as taught by Noro, for the 
Mueller in view of Noro does not specifically teach a free end of the pin being adapted for: cooperating with a nut or a retaining pin; or being crimped to form a rivet.
However, Muramatsu teaches (Fig. 5a) wherein a free end of the pin (Fig. 2, 14) being adapted for: cooperating with a nut or a retaining pin; or being crimped to form a rivet (14g and 14f).
It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Muramatsu to include “a free end of the pin being adapted for: cooperating with a nut or a retaining pin; or being crimped to form a rivet,” as taught by Muramatsu, for the purpose of allowing a connection in a secure, stable, and easily detachable manner (see also [0029]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Geisheimer as applied to claim 3 above, and in further view of Jiang et al. (US PGPUB 2018/0069588 A1), hereinafter known as Jiang.
Regarding claim 11, Mueller does not specifically teach further comprising a second metal pad having a connection surface positioned against a surface of the casing, the second pad forming a ground for the transmission/reception antenna or being arranged to be connected to a ground that is external to the electrical device.
However, Jiang teaches (Fig. 2) further comprising a second metal pad (62) having a connection surface (62 surface position against 12) positioned against a surface of the casing (12), the second pad (62) forming a ground for the transmission/reception antenna ([0033]) or being arranged to be connected to a ground that is external to the electrical device.
It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Jiang to include “further comprising a second metal pad having a connection surface positioned against a surface of the casing, the second pad forming a ground for the transmission/reception antenna or being arranged to be connected to a ground that is external to the .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Geisheimer as applied to claim 1 above, and in further view of Portier et al. (US PGPUB 2012/0127054 A1), hereinafter known as Portier.
Regarding claim 12, Mueller further teaches wherein the transmission/reception antenna (20) includes two poles (24), and further comprising at least two electrical and mechanical connections, each of which connects the electrical component (16) to one of the poles (24) of the transmission/reception antenna (20), each electrical and mechanical connection comprising: a metal pad (12) having a connection surface (portion of 12 facing 14) positioned against a surface of the casing (14), the associated pole (24) of the transmission/reception antenna (20) being connected to the metal pad (12); an electrical connection tab (30) having a first end connected to the electrical component (16); and a fixing device (28) securing the metal pad (12) and a second end of the electrical connection tab (30) to the casing (14) but does not specifically teach the metal pads of the two electrical and mechanical connections being distinct from each other.
However, Portier teaches (Fig. 9) the metal pads (90 and 94) of the two electrical and mechanical connections being distinct from each other.
It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Portier to include “the metal pads of the two electrical and mechanical connections being distinct from each other,” as taught by Portier, for the purpose of reducing the cost of the antenna manufacturing process ([0055]).
Regarding claim 13, Mueller does not specifically teach wherein the metal pads of the two electrical and mechanical connections are separated by a spacer comprising an electrically insulating material.
However, Portier teaches (Fig. 9) wherein the metal pads (90 and 94) of the two electrical and mechanical connections are separated by a spacer (99) comprising an electrically insulating material ([0054]).

Regarding claim 14, Mueller does not specifically teach wherein an inductive or capacitive impedance is connected between the metal pads of the two electrical connections.
However, Portier teaches (Fig. 9) wherein an inductive or capacitive impedance ([0054]) is connected between the metal pads (90 and 94) of the two electrical connections.
It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Portier to include “wherein an inductive or capacitive impedance is connected between the metal pads of the two electrical connections,” as taught by Portier, for the purpose of prevent intermodulation products from metal to metal contact ([0054]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Geisheimer as applied to claim 1 above, and in further view of Kim.
Regarding claim 20, Mueller does not specifically teach wherein: the pad comprises a first hole; the casing includes a second hole axially aligned with the first hole in the metal pad; and the fixing device comprises a screw that cooperates with the second hole in the casing to electrically and mechanically connect the electrical connection tab and the pad to the casing.
However, Kim teaches (Figs. 2 and 3) wherein: the pad (30) comprises a first hole (30a); the casing (12) includes a second hole (32 left) axially aligned with the first hole (30a) in the metal pad (30); and the fixing device comprises a screw (28a) that cooperates with the second hole (32 left) in the casing (12) to electrically and mechanically connect ([0043]) the electrical connection tab (34) and the metal pad (30) to the casing (12).
It would have been obvious before the effective filing date of the claimed invention to modify the electrical device of Mueller with Kim to include “wherein: the pad comprises a first hole; the casing includes a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONCHAN J KIM/Examiner, Art Unit 2845     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845